Citation Nr: 1434190	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for Crohn's disease, to include as secondary to service-connected cholecystectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1962 to May 1966.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system reveals a pertinent July 2014 brief from the Veteran's representative and VA treatment records dated from January 2011 to March 2012 which have been reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board will adjudicate and reopen the new and material evidence issue.  However, the underlying merits of the service connection claim for Crohn's disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service connection for Crohn's disease, to include on a secondary basis.  The Veteran was notified of the July 2003 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the July 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for Crohn's disease.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied service connection for Crohn's disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the July 2003 rating decision is new and material, and the issue of service connection for Crohn's disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2003 rating decision, the RO denied service connection for Crohn's disease.  In particular, the RO determined that the Veteran's Crohn's disease was not incurred during service and was not secondary to his service-connected cholecystectomy.  A May 2003 VA intestines examination had revealed that the Veteran was diagnosed with Crohn's disease, but the examiner opined that the Veteran's cholecystectomy did not cause or aggravate the disorder.  The examiner noted that the medical literature indicated that they are two separate disease processes. 

The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the July 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

In November 2010, the Veteran requested that his claim for service connection for Crohn's disease be reopened.  

The Board finds that new and material evidence has been received since the final July 2003 rating decision.  Specifically, the Veterans submitted internet articles from MedicineNet.com and the University of Maryland Medical Center regarding the relationship between Crohn's Disease and gallbladder disease.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Therefore, the claim for service connection for Crohn's disease, to include as secondary to service-connected cholecystectomy is reopened.  

As will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim for service connection of Crohn's disease can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for Crohn's disease is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has contended that his in-service complaints of abdominal distress should be construed as the first symptoms and manifestations of Crohn's disease.  He has asserted that he should have been diagnosed with Crohn's disease in service.  He believes that he then developed gallbladder disease, specifically chronic cholecystitis requiring removal of his gallbladder (cholecystectomy). as a result of his undiagnosed Crohn's disease.  See June 2011 Notice of Disagreement.

A May 2003 VA examiner opined that the Veteran's cholecystectomy did not cause or aggravate his Crohn's disease.  However, as noted above, the Veteran has since submitted medical literature.  The examiner also did not address whether the Veteran may have had Crohn's disease in service.

In addition, a January 2011 VA examiner diagnosed the Veteran with episodic abdominal colic secondary to subjective Crohn's disease; however, there was no opinion addressing whether the Crohn's disease was incurred in service or secondary to his service-connected cholecystectomy.  Nor did the examiner review the claims file.  

For these reasons, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for Crohn's disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the VA Medical Center in Fayetteville, North Carolina, dated from March 2012 to the present.  

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his Crohn's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his Crohn's disease first manifested in service and that he was misdiagnosed at that time.  His service treatment records show that he was seen in June 1965 for recurrent epigastric pain since 1963.  The Veteran reported normal bowel movements.  On one occasion in 1965, he was diagnosed with peptic hyperacidity.  In April 1966, the Veteran underwent a cholecystectomy.   

The examiner should also consider the post-service November 1966 VA examination at which time the Veteran reported frequent loose stools occurring three to six times per day.  The Veteran stated the onset of the loose stools was one month following the cholecystectomy.  He also acknowledged that he no longer had upper abdominal pain, such as he had prior to surgery, but developed pain in the abdomen around the navel following surgery.  

The examiner should also consider private records from 1978 indicating the Veteran was diagnosed with regional enteritis and obstruction requiring surgery.  See November and December 1978 medical records from St. John's Hospital.  

It should be further noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that Crohn's disease manifested during the Veteran's military service or is otherwise causally related to his service, to include the documented in-service treatment for gastrointestinal problems.  

The examiner should also state whether it is at least as likely as not that the Veteran's Crohn's disease was either caused by or permanently aggravated by his service-connected bilateral knee disabilities.

In rendering the opinions above, the examiner should consider and address the relevant evidence submitted by the Veteran that addresses the existence of a relationship between Crohn's disease and gallbladder disease, as well as any other medical treatise evidence the examiner deems relevant.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


